Title: Notes on the French Revolution, 15 January 1793
From: Jefferson, Thomas
To: 


1793. Jan. 15. M. Blacon, member from Dauphiné, of the 1st. National assembly of France is now here. He was one of those who met at my house in Paris when the Monarchical patriots (afterwards called Feuillants) and the Republican patriots (afterwards called Jacobins) were about to form a schism. At a dinner at Mr. Hammond’s to-day he recalls to my mind the names of all the members of both parties who met, to wit, la Fayette, Duport, Barnave, Alexr. La Meth, Blacon, Mounier, Maubourg, and Dagout. The result of that conference was that they made mutual sacrifices of opinion, and prevented the schism. The Republicans gave up their opposition to a king, the Monocrats theirs to a single branch of legislature.
